ACCEPTED
                                                                                          14-14-00858-CV
                                                                          FOURTEENTH COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                      7/8/2015 2:16:19 PM
                                                                                    CHRISTOPHER PRINE
                                                                                                   CLERK

                                NO. 14-14-00858-CV

                                                                FILED IN
                                                         14th COURT OF APPEALS
                  IN   THE FOURTEENTH COURT OF APPEALS HOUSTON, TEXAS
                               HOUSTON, TEXAS             7/8/2015 2:16:19 PM
                        ________________________________ CHRISTOPHER A. PRINE
                                                                  Clerk

                  PHILLIPS DEVELOPMENT & REALTY, LLC.,
                                                   Appellant,
                                  vs.

                              LJA ENGINERING, INC.,
                                                                   Appellees.


                       Appeal from 127th Judicial District Court
                                Harris County, Texas
                                Case No. 2013-67390


              UNOPPOSED MOTION FOR EXTENSION OF TIME
                     TO FILE APPELLEES’ BRIEF



TO THE HONORABLE JUSTICES OF THE COURT:

      LJA ENGINERING, INC., Appellee, files this Motion for Extension of Time to

File Brief and would show unto the Court the following:

      1.     Appellant is PHILLIPS DEVELOPMENT & REALTY, LLC. Appellee

is LJA ENGINERING, INC.

      2.     The court has the authority under Texas Rules of Appellate Procedure

38.6(d) to extend the time to file the brief.



                                            1
         3.   Appellee’s brief is due on Wednesday, July 8, 2015.

         4.   Appellee requests an additional sixty five (65) days to file its brief,

extending the time to Tuesday, September 11, 2015.

         5.   No prior extension has been granted to extend the time to file Appellee’s

brief.

         6.   Appellee needs additional time to file its brief because counsel for

Appellee has been out of town and had family vacation scheduled and has several trial

settings for the month of August, prohibiting counsel for Appellee to complete and

finalize the brief.

         7.   For these reasons, Appellee asks the Court to grant an extension of time to

file its brief until Friday, September 11, 2015.

Dated: July 8, 2015.

                                           Respectfully submitted,

                                            TED A. COX, P.C.

                                            /s/ Ted A. Cox
                                            TED A. COX, SBN: 04956480
                                            ted@tedacox.com
                                            1225 W. 34th Street
                                            Houston, Texas 77018
                                            (713) 956-9400 Office
                                            (713) 956-8485 Telefax
                                            ATTORNEY FOR APPELLEE,
                                            LJA ENGINERING, INC.




                                            2
                       CERTIFICATE OF CONFERENCE

      As required by Tex. R. App. P. 10.1(a)(5), I certify that I have conferred with
Sean M. Reagan, counsel for Appeallant, who indicated that this motion is unopposed.

                                                     /s/ Ted A. Cox
                                                     TED A. COX




                          CERTIFICATE OF SERVICE


        I certify that, on the 8th day of July, 2015, I served a copy of this Motion on
 the following:

 Sean M. Reagan
 Leyh, Payne & Mallia, PLLC
 9545 Katy Freeway, Suite 200
 Houston, Texas 77024
 Email: sreagan@lpmfirm.com
 Counsel for PHILLIPS DEVELOPMENT & REALTY, LLC., Appellant



                                                     /s/ Ted A. Cox
                                                     TED A. COX




                                           3